    Case 21-40561       Doc 16     Filed 04/19/21 Entered 04/19/21 15:14:42           Desc Main
                                     Document     Page 1 of 1


Mark Stromberg
STROMBERG STOCK, PLLC
8350 N Central Expy, Ste 1225
Dallas, TX 75206
Telephone: (972) 458-5353
Facsimile: (972) 861-5339
E-mail:    mark@stromberstock.com

Attorneys for UC Four Points Little Rock Holder, LLC

                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


INRE:                                        §
                                             §
NEWSTREAM HOTEL                              §      CASE NO: 21-40561
PARTNERS-LIT LLC                             §      Chapter 11
                                             §
        Debtor.


                         AMENDED NOTICE OF APPEARANCE AND
                        REQUEST FOR ALL NOTICES, COPIES AND
                                    PLEADINGS

              COMES NOW, Mark Stromberg, of STROMBERG STOCK P.L.L.C., counsel for UC
        Four Points Little Rock Holder, LLC in the above-styled cause, and requesting that copies of
        all notices, formal and informal, and pleadings pursuant to Rules 90lO(b), 2002(a) and (b),
        and 30l 7(a) of the Bankruptcy Rules be served at the above address.

                                                    Respectfully submitted,
                                                    STROMBERG STOCK, PLLC

                                             By:     Isl Mark Stromberg
                                                     Mark Stromberg
                                                     State Bar No. 19408830



                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing document was served upon
counsel for Debtor via his attorney and the United States Trustee via electronic service on April
19, 2021.


                                                     Isl Mark Stromberg
                                                     Mark Stromberg


AMENDED NOTICE OF APPEARANCE
